Title: General Orders, 18 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 18th 1775
Parole Gloucester.Countersign Hartford:


John Conner of Capt. Olivers Company, Col. Doolittles Regiment, tried at a General Court Martial for “stealing a Cheese,” the property of Richd Cornell; is found guilty of the Charge and adjudged to receive thirty-nine Lashes upon his bare back. The General approves the Sentence, and orders it to be executed at the relieving the main guard; at the head of the two Guards.
Joseph Matthews of Capt. Perkin’s Company of Artillery,

tried by the same General Court Martial, for “selling his Gun, which the Select Men of his Town had given him, and drawing pay for a Blanket, furnish’d by said Select-men.” The Court sentence the prisoner to receive Ten Lashes upon his bare back, and order Twelve Shillings to be stopped from his pay, to repay Capt. Perkins for the blanket.
The General approves the Sentence, and orders it to be executed, at the head of the Guards, where the Company, the Prisoner belongs to is posted.
